—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (M. Garson, J.), dated September 5, 2001, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment since there are issues of fact (see, Zuckerman v City of New York, 49 NY2d 557). Goldstein, J.P., Friedmann, McGinity and H. Miller, JJ., concur.